Citation Nr: 0328210	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  99-01 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression, anxiety, and 
panic attacks.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for colitis.


REPRESENTATION

Appellant represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to February 
1986.  He also had subsequent service in the Reserves, and an 
additional period of active duty from July 1996 to December 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for stress 
colitis, depression, anxiety, panic attacks, sleep apnea, and 
a heart condition.  The veteran subsequently perfected an 
appeal regarding these issues.  During that stage of the 
appeal, the RO issued a Statement of the Case (SOC) in 
February 1999 and a Supplemental Statement of the Case (SSOC) 
in June 2002.

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in February 1999, the veteran indicated that he 
wished to appear at a personal hearing before a Veterans Law 
Judge at the RO.  However, in a signed statement received in 
August 2000, the veteran withdrew this request.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  In particular, this law included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a).  Notwithstanding the lack of a 
diagnosis during service, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  Service connection may also be granted for chronic 
disabilities, such as cardiovascular-renal disease, if such 
is shown to have been manifested to a compensable degree 
within one year after the veteran was separated from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The Board notes that, in February 1998, the RO issued a 
letter to one of the veteran's private physicians, Dr. R.M., 
requesting that he submit copies of the veteran's treatment 
records.  No response was ever received by the RO from this 
physician.  

Pursuant to 38 C.F.R. § 3.159 (2003), VA is required to make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency.  Such reasonable 
efforts will generally consist of an initial request for the 
records and, if the records are not received, at least one 
follow-up request.  A follow-up request is not required if a 
response to the initial request indicates that the records 
sought do not exist or that a follow-up request for the 
records would be futile.  

In accordance with the provisions of 38 C.F.R. § 3.159, the 
Board finds that a remand of this case is necessary so that 
the RO can issue a follow-up request to Dr. R.M. for all 
available treatment records pertaining to the veteran. 

The Board notes that, despite numerous attempts, the RO has 
been unable to obtain the veteran's service medical records 
from his period of active duty from July 1996 to December 
1996.  However, in light of the somewhat vague and confusing 
responses received by the RO to its requests, the Board 
believes that it is unclear as to whether or not it has been 
established with certainty that these records are 
unavailable.  Therefore, the Board believes that a remand of 
this case is also warranted so that the RO can attempt to 
either locate the veteran's service medical records, or 
obtain an affirmative statement from all potential sources 
indicating that no additional service medical records are 
available.

The record reflects that the veteran has been diagnosed with 
major depression on several occasions.  Several examiners 
have also noted that the veteran experiences anxiety and/or 
panic attacks.  In the report of a VA psychological 
evaluation conducted in May 1998, a psychologist determined 
that the veteran's depression, anxiety, and panic attacks 
were directly related to identifiable situations and 
stressors that he experienced while on active duty in Bosnia 
and while working in a civilian job at Ft. McClellan in 
Alabama.  However, the veteran's private and VA treatment 
records reveal that numerous examiners have attributed these 
symptoms solely to problems experienced by the veteran at his 
civilian job shortly after separating from service.  
Therefore, the Board finds that a VA psychiatric examination 
is warranted in order to clarify the nature and etiology of 
the veteran's claimed acquired psychiatric disorder.

The Board further concludes that appropriate VA examination 
should be conducted in order to clarify whether the veteran's 
sleep apnea, colitis, and heart disorder are related to his 
military service.

Accordingly, this case is remanded for the following action:

1.  The RO should contact the U.S. Army 
Reserve Personnel Center (ARPC), and the 
National Personnel Records Center (NPRC), 
and request all service personnel and 
medical records in the possession of 
those agencies that pertain to this 
veteran's period of service from July 
1996 to December 1996.  The RO should 
specifically advise these agencies that, 
although service medical records 
pertaining to the veteran have been 
received on previous occasions, the RO 
has not received any records from the 
veteran's period of service from July 
1996 to December 1996.  If these records 
cannot be located, or for any reason are 
found to be unavailable, the RO should 
ask for specific confirmation of that 
fact.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent judicial 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs.

3.  The RO should issue a follow-up 
request to Dr. R.M. for all available 
medical records pertaining to the 
veteran.  If necessary, the RO should 
contact the veteran and request updated 
authorization to obtain these records.

4.  The RO should make arrangements for 
the veteran to be afforded a psychiatric 
examination to determine the nature and 
etiology of his claimed psychiatric 
disability.  The claims folder must be 
provided to the examining physician for 
review in conjunction with the 
examination.  All findings should be 
reported in detail.  The examination 
report should include responses to the 
following medical questions:

a.  Please identify any psychiatric 
disorders that are present and 
express an opinion as to the 
etiology of each disorder.

b.  Based upon a review of the 
claims folder, what is the most 
likely date of onset of each 
psychiatric disorder found?  In 
particular, please comment on 
whether any such disorder first 
manifested during his period of 
service, or after his separation 
from service.

c.  If it is determined that the 
onset of a psychiatric disorder was 
after the veteran's separation from 
service, please comment as to 
whether it is at least as likely as 
not (i.e., to at least a 50-50 
degree of probability) that the 
disorder is related to military 
service, or whether such a 
relationship is unlikely (i.e., less 
than a 50-50 probability).

5.  The RO should make arrangements for 
the veteran to be afforded an examination 
by a cardiologist to determine the nature 
and etiology of his claimed heart 
disability.  The claims folder must be 
provided to the examining physician for 
review in conjunction with the 
examination.  All findings should be 
reported in detail.  The examination 
report should include responses to the 
following medical questions:

a.  Please identify any heart 
disorders that are present and 
express an opinion as to the 
etiology of each disorder.

b.  Based upon a review of the 
claims folder, what is the most 
likely date of onset of each heart 
disorder found?  In particular, 
please comment as to whether it is 
at least as likely as not (i.e., to 
at least a 50-50 degree of 
probability) that any such disorder 
first manifested during the 
veteran's active military service, 
or whether it was manifested after 
his separation from such service.



c.  If it is determined that the 
onset of a heart disorder was after 
the veteran's separation from 
service, please comment as to 
whether it is at least as likely as 
not (i.e., to at least a 50-50 
degree of probability) that the 
disorder is etiologically related to 
military service, or whether such a 
relationship is unlikely (i.e., less 
than a 50-50 probability).

6.  Once the foregoing examinations have 
been conducted, and the reports of those 
examinations have been associated with 
the claims folder, the RO should make 
arrangements for the veteran to be 
afforded an appropriate examination(s) to 
determine the nature and etiology of his 
claimed sleep apnea and colitis.  The 
claims folder must be provided to the 
examining physician for review in 
conjunction with the examination.  

a.  Based upon a review of the 
claims folder, what is the most 
likely date of onset of the 
veteran's sleep apnea and colitis?  
In particular, please comment on 
whether it is at least as likely as 
not (i.e., to at least a 50-50 
degree of probability) that any such 
disorders first manifested during 
his period of service, or whether 
they were manifested after his 
separation from service.

b.  If it is determined that the 
onset of either of these disorders 
was after the veteran's separation 
from service, please comment as to 
whether it is at least as likely as 
not that the disorder is related to 
military service, or whether such a 
relationship is unlikely (i.e., less 
than a 50-50 probability).

c.  If it is determined that one or 
both of these disorders are not 
related to military service, please 
comment as to whether it is at least 
as likely as not that the veteran's 
sleep apnea and/or colitis are 
related to any psychiatric disorder 
found during the veteran's VA 
psychiatric examination.

d.  Please comment also as to 
whether it is at least as likely as 
not that the veteran's sleep apnea 
is related to any heart disability 
found during the veteran's VA 
cardiology examination.

7.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
on appeal remain denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.  The veteran's claims 
folder should then be returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


